NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


WILLIE LEE WILLIAMS,                     )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-633
                                         )
JULIE JONES, SECRETARY,                  )
DEPARTMENT OF CORRECTIONS,               )
                                         )
              Appellee.                  )
                                         )

Opinion filed March 7, 2018.

Appeal from the Circuit Court for Polk
County; Donald G. Jacobsen, Judge.

Willie L. Williams, pro se.

Gayla Grant and Barbara Debelius,
Assistant General Counsels,
Tallahassee, for Appellee.



PER CURIAM.

              Affirmed.



CASANUEVA, CRENSHAW, and SALARIO, JJ., Concur.